Citation Nr: 9909780	
Decision Date: 04/08/99    Archive Date: 04/22/99

DOCKET NO.  97-27 845	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to a disability rating greater than 10 percent 
for chronic lumbosacral strain with degenerative joint 
disease (DJD).  


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Associate Counsel


INTRODUCTION

The veteran had active duty from February 1989 to June 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.

The Board notes that the veteran submitted a notice of 
disagreement with the February 1996 rating decision in which 
he sought to appeal the ratings assigned for the paresthesias 
of the hands and feet, as well as for the chronic lumbosacral 
strain.  The RO issued a statement of the case on each issue.  
However, in the veteran's substantive appeal, he referred 
only to the rating for the back disability.  There was no 
indication that the veteran desired to continue the appeal as 
to the other issues.  When a statement of the case addresses 
several issues, the substantive appeal must either indicate 
that the appeal is being perfected as to all those issues or 
must specifically identify the issues appealed.  38 C.F.R. 
§ 20.202 (1998).  Accordingly, the Board finds that the 
veteran failed to perfect his appeal with respect to the 
notice of disagreement submitted regarding the initial 
ratings assigned for the paresthesias of the hands and feet.  
Therefore, those issues are not before the Board at this 
time.  

However, the Board emphasizes that, in a June 1998 statement, 
the veteran expressed agreement with the current ratings for 
the disabilities of the hands.  He sought separate disability 
ratings for each foot.  The RO granted 10 percent disability 
ratings for each foot in an August 1998 rating decision, with 
each rating made effective from June 12, 1992, the earliest 
date possible for the compensation award.  If the veteran 
seeks an increase in the ratings assigned by the RO in August 
1998, he is free to initiate an appeal of that decision.  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
the equitable disposition of the veteran's appeal.  

2.  The veteran's chronic lumbosacral strain with DJD is 
manifested by subjective complaints of pain, particularly 
with lifting and prolonged walking or standing, as well as 
intermittent objective evidence of some tenderness in the L5-
S1 region and X-ray evidence of minimal degenerative changes 
unchanged since July 1992.  Functional loss due to pain is 
characterized as mild.  

3.  There is no medical evidence of limitation of motion of 
the lumbar spine, pain with motion, or muscle spasm.  


CONCLUSION OF LAW

The criteria for a disability rating greater than 10 percent 
for chronic lumbosacral strain with DJD have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.102, 
3.321(b)(1), 4.1-4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5295 
(1998).     


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The RO established service connection for chronic lumbosacral 
strain in February 1996, pursuant to a Board decision dated 
that same month.  The RO initially assigned a noncompensable 
(0 percent) disability rating.  The veteran timely appealed 
that decision.  

The report of the initial VA examination performed in July 
1992 included the veteran's report of minor low back pain 
with "vigorous" activity.  There was no history of 
radicular type pain.  Examination revealed normal gait and 
posture.  There was normal spinal curvature with no spinal 
tenderness and no paravertebral muscle spasm or tenderness.  
There was full range of motion throughout the back without 
pain.  Neurological examination was normal.  X-rays of the 
lumbosacral spine showed minimal degenerative changes.  

During the March 1995 VA examination, the veteran reported 
experiencing some intermittent "sprains" of the low back 
and occasional low back pain.  Examination revealed normal 
gait and posture.  The remainder of the examination focused 
on evaluation of the veteran's neurological complaints.  A 
radiographic report dated in March 1995 shows that x-rays of 
the lumbar spine showed mild degenerative change of L1-2 
without progression from films taken in July 1992.  The 
pertinent diagnosis was history of chronic lumbosacral 
strain, intermittently symptomatic, mild.   

The veteran was afforded a VA orthopedic examination in April 
1997.  He complained of chronic low back pain that was 
aggravated particularly by lifting.  He reported having pain 
nearly every day resulting in occasional loss of work due to 
severe back pain.  He stated that he missed approximately 
five days of work in the previous year due to back pain.  
Prescribed muscle relaxants provided some relief, but he was 
unable to take them regularly due to sedation.  He worked 
full time at the post office.  He performed all his daily 
maintenance and driving.  On examination, gait and reflexes 
were normal.  The spine was straight with mild tenderness in 
the L5-S1 region.  His back had normal full range of motion.  
Straight leg raising was negative.  Reflexes in the lower 
extremities were intact.  The pertinent diagnosis was chronic 
low back strain with very little findings on examination.  
The examiner indicated that X-ray changes should be ruled 
out.  A radiographic report dated in April 1997 shows that x-
rays of the lumbosacral spine revealed mild degenerative 
changes and were unchanged from films taken in March 1995.  

The veteran submitted a copy of "Certification by Employee's 
Health Care Provider for Employee's Serious Illness FMLA," 
dated in September 1997.  It indicated that the veteran had a 
serious health condition, described by the provider as 
"chronic problems occasionally causing incapacity for 
several days."  It was noted further that the veteran was 
not currently incapacitated and that he was able to perform 
the functions of his position.  The form did not indicate the 
diagnosis or the nature of the chronic problems cited 
therein.  

A statement from Ted H. Fortmann, M.D., dated in November 
1997, indicates that the veteran was evaluated for back pain 
in November 1994, March 1996, and August 1997.  Copies of 
treatment records from Dr. Fortmann show that, in November 
1994, the veteran had been working and twisted, causing 
sudden pain in the lumbosacral area.  The veteran reported 
being unable to walk well without pain thereafter.  
Examination revealed tenderness in the right lumbosacral 
area.  The diagnosis was right lumbosacral sprain.  The 
veteran returned in March 1996 again with findings compatible 
with lumbosacral sprain.  He again returned to Dr. Fortmann 
complaining of low back pain in August 1997.  He also had 
some increasing discomfort in the right leg.  It was noted 
that x-rays were negative.  It was suggested that the veteran 
might require a referral to a specialist and additional 
diagnostic testing.    

In the March 1998 rating decision, the RO awarded a 10 
percent disability rating for chronic lumbosacral strain with 
DJD, effective from June 12, 1992, the original date of the 
compensation award.  

In a June 1998 statement, the veteran indicated that he 
agreed with the 10 percent rating as assigned from the date 
of his claim and for the following years.  However, he stated 
that by 1997, his back disability had worsened.  He thought 
he met the criteria for a 20 percent rating, citing the 
results of the April 1997 VA examination.  

In July 1998, the veteran underwent a VA orthopedic 
examination.  He reported that he worked as a window clerk 
for the post office.  The examiner noted that the veteran had 
experienced recurrent, nonradiating low back pain, which the 
veteran associated particularly with lifting weight and he 
limited his lifting to about 20 pounds.  He also noticed some 
low back pain with prolonged standing and walking.  On 
examination, gait and posture were normal.  Spinal curvature 
was normal.  There was no tenderness to punch over the 
vertebrae and no paravertebral muscle spasm or tenderness.  
There was full range of motion without any expression of 
pain.  Straight leg raising was negative bilaterally.  Deep 
tendon reflexes were 1+ and equal bilaterally.  A July 1998 
radiographic report shows that x-rays of the lumbosacral 
spine were unremarkable.  The pertinent diagnosis was chronic 
lumbosacral strain, intermittently symptomatic.  The examiner 
commented that the veteran had "mild" functional loss in 
the low back due to pain.  

Analysis

When a claimant is awarded service connection for a 
disability and subsequently appeals the RO's initial 
assignment of a rating for that disability, the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  Accordingly, 
the Board finds that the veteran's claim for an increased 
rating of the back disability is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991); 38 C.F.R. § 3.102 (1998).  The Board 
is also satisfied that all relevant facts have been properly 
and sufficiently developed to address the issue at hand.

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

In a recent case, the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter "the Court") 
held that an appeal from a initial rating is a separate and 
distinct claim from a claim for an increased rating.  
Fenderson v. West, No. 96-947, slip op. at 7 (U.S. Vet. App. 
January 20, 1999).  When assigning an initial rating, the 
rule from Francisco v. Brown, 7 Vet. App. 55, 58 (1994), that 
the present level of disability is of primary importance, is 
not applicable. Id. at 8.  Therefore, at the time of an 
initial rating, separate ratings can be assigned for separate 
periods of time based on facts found, a practice known as 
"staged" ratings. Id. at 9.  Finally, when a veteran 
appeals the initial rating assigned for a disability, and the 
RO issues a statement of the case for an increased rating, 
the case must be remanded for the issuance of a proper 
statement of the case. Id. at 17.  

In this case, the veteran appealed the initial noncompensable 
rating assigned by the RO in February 1996.  The RO provided 
a statement of the case on the issue of "Evaluation of 
chronic lumbosacral strain," rather than entitlement to an 
increased rating.  In March 1998, the RO awarded a 10 percent 
disability rating effective from June 12, 1992, the original 
date of claim.  The rating decision shows that the RO 
considered the medical evidence of record back to the July 
1992 VA examination and that the 10 percent award was based 
on the most recent medical evidence at that time.  The 
veteran's June 1998 statement indicated that he agreed with 
the 10 percent rating at least up to 1997.  Considering the 
particular circumstances of this case, the Board finds no 
violation of Fenderson in the RO's handling of the disability 
rating issue.  The veteran's June 1998 statement is accepted 
as a desire to seek an increased rating from the 10 percent 
awarded as of sometime in 1997.  His claim continues to be 
well grounded.  38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102.  

The chronic lumbosacral strain with DJD is currently rated as 
10 percent disabling under Diagnostic Code (Code) 5010, 
arthritis due to trauma, and Code 5295, lumbosacral strain.  
38 C.F.R. § 4.71a.  

Pursuant to Code 5010, traumatic arthritis is rated according 
to limitation of motion of the affected part, as degenerative 
arthritis.  Code 5292 sets forth ratings for limitation of 
motion of the lumbar spine and provides for a 10 percent 
rating for slight limitation of motion and a 20 percent 
rating for moderate limitation of motion.  

Under Code 5295, a 10 percent rating is awarded for 
lumbosacral strain with characteristic pain on motion.  A 20 
percent rating is assigned for lumbosacral strain with muscle 
spasm on extreme forward bending or unilateral loss of 
lateral spine motion in standing position.   

When an evaluation of a disability is based on limitation of 
motion, the Board must also consider, in conjunction with the 
otherwise applicable diagnostic code, any additional 
functional loss the veteran may have sustained by virtue of 
other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors 
include more or less movement than normal, weakened movement, 
excess fatigability, incoordination, pain on movement, 
swelling, and deformity or atrophy of disuse.

Initially, the Board finds that the most appropriate 
diagnostic code in this case is Code 5295.  The veteran's 
disability is consistently diagnosed as lumbosacral sprain or 
strain.  There is no evidence showing limitation of motion.  
See Butts v. Brown, 5 Vet. App. 532, 539 (1993) (holding that 
the Board's choice of diagnostic code should be upheld so 
long as it is supported by explanation and evidence).

The Board also finds that the preponderance of the evidence 
is against entitlement to a disability rating greater than 10 
percent for chronic lumbosacral strain with DJD.  X-rays show 
minimal degenerative changes that are essentially unchanged 
from X-rays taken in July 1992. The April 1997 VA examination 
showed some tenderness about the L5-S1 region.  The balance 
of the examination was normal.  The June 1998 VA examination 
was wholly normal, without even evidence of tenderness.  
Specifically, the examiner reported no muscle spasm on 
forward flexion or any loss of lumbosacral motion.  
Considering this evidence, the Board cannot conclude that the 
veteran's symptomatology more nearly approximates the 
criteria for a 20 percent rating under Code 5295.  38 C.F.R. 
§ 4.7.  

Moreover, the Board finds no basis for assigning a higher 
rating based on functional loss.  38 C.F.R. §§ 4.40, 4.45; 
DeLuca, 8 Vet. App. at 206.  The June 1998 VA examination 
report demonstrates that there was no objective evidence of 
pain on motion or limitation of motion due to pain.  Again, 
the examination was essentially normal.  The examiner did 
comment that the veteran had functional loss due to pain, but 
characterized that functional loss as mild.  The Board finds 
that the veteran's subjective complaints of pain are 
adequately addressed by the 10 percent rating criteria in 
Code 5295.  

Finally, the Board finds that there is no basis for an extra-
schedular rating pursuant to 38 C.F.R. § 3.321(b)(1).  There 
is no evidence of frequent hospitalization for back 
treatment.  In addition, although the veteran has related 
losing a few days a year from work, the evidence shows no 
marked interference with employment.  


ORDER

Entitlement to a disability rating greater than 10 percent 
for chronic lumbosacral strain with DJD is denied.



		
	TRUDY K. TIERNEY
	Acting Member, Board of Veterans' Appeals


 Department of Veterans Affairs

